Citation Nr: 0106618	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  95-36 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hearing loss, 
claimed secondary to altitude chamber barotrauma.

2.  Entitlement to service connection for otalgia (ear pain), 
claimed secondary to altitude chamber barotrauma.

3.  Entitlement to service connection for spontaneous left 
pneumothoraces, claimed secondary to altitude chamber 
barotrauma or gas chamber exposure.

4.  Entitlement to service connection for respiratory 
disorders, claimed secondary to altitude chamber barotrauma 
or gas chamber exposure.

5.  Entitlement to service connection for bilateral 
patellofemoral syndrome, claimed secondary to altitude 
chamber barotrauma.

6. Entitlement to service connection for bilateral elbow 
strain, claimed secondary to altitude chamber barotrauma.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Counsel


INTRODUCTION

The veteran had active military service from April 1981 to 
February 1982, and performed annual training, active duty 
training and inactive duty training thereafter in the United 
States Air Force Reserve (USAFR).  She was honorably 
discharged from the USAFR in March 1987.

This appeal arises from a June 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claim for service 
connection for "residuals of altitude chamber including ears 
and bends," on the grounds that it was not well grounded.

The claim has been before the Board twice previously, in 
February 1998 and December 1999.  In its February 1998 
decision, the Board remanded the claim to the RO to obtain 
"a complete set" of service personnel and medical records 
to verify service dates and in-service medical treatment.  
The veteran was also to be provided with a VA medical 
examination for the purpose of determining whether a nexus 
existed between any medical disability found to exist and the 
veteran's active military service.  The December 1999 Board 
decision remanded the appeal for a hearing before an RO 
hearing officer.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's appeal has been obtained.

2.  A preponderance of the competent lay and medical evidence 
of record indicates that the veteran does not suffer from any 
disability involving hearing loss, otalgia, or a respiratory 
condition.

3.  There is no medical evidence which suggests a link 
between spontaneous left pneumothorax and any aspect of the 
veteran's active military service, to include altitude-
chamber induced barotrauma or gas chamber exposure.

4.  Competent lay and medical evidence demonstrates that the 
veteran reported knee and elbow pain consistently during her 
active military service, that these symptoms persisted 
continuously following her release from active duty until the 
present date, and that the symptoms are related to diagnoses 
of bilateral patellofemoral syndrome and bilateral elbow 
strain.


CONCLUSIONS OF LAW

1.  Disabilities involving hearing loss, otalgia, spontaneous 
left pneumothoraces, a respiratory disorder and joint pain 
were not incurred or aggravated during the veteran's active 
military service.  38 U.S.C.A. §§ 1131, 1117, 1153 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.303, 3.306, 3.385, 4.1, 4.20  
(2000).

2.  The veteran's bilateral patellofemoral syndrome and 
bilateral elbow strain were incurred during active military 
service.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.102, 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the factual issues raised in the veteran's 
appeal, the Board notes that on November 9, 2000, the 
President signed the "Veterans Claims Assistance Act of 
2000," Pub. L. No. 106-475 (2000) (to be codified at 
38 U.S.C. §§ 5100-5103A, 5106-7, 5126) (the "VCAA"), which 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The new law affects claims pending on or filed 
after the date of enactment (as well as certain claims which 
were finally denied during the period from July 14, 1999 to 
November 9, 2000).  Changes potentially relevant to the 
veteran's appeal include the establishment of specific 
procedures for advising the claimant and her representative 
of information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise claimants of 
the status of those efforts, and an enhanced requirement to 
provide a VA medical examination or obtain a medical opinion 
in cases where such a procedure is necessary to make a 
decision on a claim.

The VCAA establishes very specific requirements for giving 
notice to claimants of required information and evidence (see 
VCAA, Pub. L. No. 106-475, sec. 3(a) (to be codified at 
38 U.S.C. § 5103-5103A)).  After receiving an application for 
benefits, VA is required to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not already submitted, which is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA. 

The Board has reviewed the veteran's claim in light of the 
new legislation, and concludes that the RO did not fully 
comply with the new notification requirements at the time the 
veteran's claim was filed.  Specifically, the veteran and her 
representative were not explicitly advised at the time the 
claim was received of any additional evidence required to 
substantiate the claim, and the RO did not identify which 
evidence would be obtained by VA and which was the claimant's 
responsibility.  However, a substantial body of lay and 
medical evidence was developed with respect to the veteran's 
claim, and the RO's statements and supplemental statements of 
the case, together with the Board's remands, both clarified 
what evidence would be required to establish entitlement to 
service connection and directed the collection of that 
evidence.  The veteran and her representative responded to 
these communications and decisions with additional evidence 
and argument, curing (or rendering harmless) any earlier 
omissions.  See Bernard v. Brown, 4 Vet.App. 384, 393-94 
(1993); V.A. O.G.C. Prec. 16-92, para. 16 (57 Fed. Reg. 
49,747 (1992)) ("if the appellant has raised an argument or 
asserted the applicability of a law or [Court] analysis, it 
is unlikely that the appellant could be prejudiced if the 
Board proceeds to decision on the matter raised").

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See VCAA, Pub. L. No. 106-475, sec. 3(a) (to be 
codified at 38 U.S.C. § 5103A(d)).  This obligation was 
satisfied by the VA compensation examinations performed in 
April 1995 and November 1998, which are described below.  The 
Board is satisfied that all relevant facts have been properly 
and sufficiently developed, and that the veteran will not be 
prejudiced by proceeding to a decision on the basis of the 
evidence currently of record.

The veteran's service medical records provided by the 
National Personnel Record Center and the U.S. Air Force 
appear to be incomplete, since there is no record of a  pre-
enlistment physical examination, and the treatment records 
provided begin in March 1982, after her release from active 
military service.  The veteran has provided copies of in-
service treatment records dated from May 1981 to February 
1982, but no examinations or statements of medical history 
from that period have been located.   

Under the VCAA, if VA is unable to obtain information, it 
must notify the claimant of which records have not been 
secured, explain the efforts made to obtain those records and 
describe any further action which VA will take.  If the 
records sought are Federal department or agency records, VA 
must continue its efforts unless it is reasonably certain 
that such records do not exist or that further efforts to 
obtain them would be futile.  See VCAA, Sec. 2 (to be 
codified at 38 U.S.C. § 5103A(b)(3)).  In this case, the RO 
appears to have taken all reasonable steps to attempt to 
obtain the missing records.  It re-requested records from 
NPRC in August 1998, and received a response from NPRC in 
September 1998 indicating that it had forwarded medical 
records under the veteran's claim number (her social security 
number) to the RO in April 1995.  Those records were received 
by the RO in May 1995, and are contained in the claims file.  
It also requested clinical records for the period from 
September to November 1981 from NPRC in May 1997, and was 
advised that the veteran's name was not shown on NPRC's 
general registration cards for the year 1981.  In addition, 
the RO sent three separate requests to the 74th Medical 
Group, at Wright-Patterson Air Force Base, Ohio, asking that 
they review their files to see if any medical information on 
the veteran was available.  That command had provided 
treatment to the veteran at the time she suffered 
hemorrhaging of the Eustachian tube following an altitude 
chamber test.  However, the Group responded on all three 
occasions by indicating that no records could be located on 
file at that activity.  In February 1997, the veteran advised 
the RO that certain of her records could be located at 
Rickenbacker Air National Guard Base (ANGB), in Columbus, 
Ohio, confirming that her history of the bends "in both 
knees & elbows" was the reason for her release from her 
flying duties at the reserve aeromedical unit there.  The 
Board has reviewed the veteran's service medical records, 
however, and has determined that the records contemporaneous 
with her transfer from the 67th Aeromedical Evacuation Flight 
(AEF) at Rickenbacker ANGB to the 35th MSES (apparently a 
medical support squadron) at Wright-Patterson AFB have been 
obtained, and there is no indication that other medical 
records from this time from exist.  Based on this history, 
the Board concludes that it is reasonably certain that 
further efforts to obtain the veteran's active duty medical 
records would be futile.  Cf. Counts v. Brown, 6 Vet.App. 
473, 477 (1994) (where records are unavailable, it is not a 
breach of duty to assist for VA to decline to obtain them).

The available service medical records indicate that she 
suffered from bilateral hemorrhaging in the ears in August 
1981 as the result of baro-trauma experienced during the 
descent phase of an altitude chamber test.  Various 
medications were prescribed, including an antibiotic and 
aspirin.  In January 1982, the veteran sought treatment for 
aching elbow and knee joints which, according to the veteran, 
"started after being in altitude chamber."  The treatment 
provider diagnosed symmetrical arthralgia of questionable 
origin and one week later referred the veteran for 
examination by a specialist.  This examination occurred in 
mid-February 1982, and resulted in an initial diagnosis of 
migratory polyarthritis with weight loss.  The examiner 
changed the diagnosis the following week to polyarthralgia of 
unknown etiology.  There was no suggestion that this 
condition was related to baro-trauma or any other component 
of the veteran's altitude chamber experience.  Service 
medical records from March 1982 through December 1984 contain 
no reports of treatment for hearing loss, otalgia, 
pneumothorax, a respiratory condition (other than a viral 
infection treated in July 1984) or joint pain.  The veteran 
reported ear and joint problems during several flight 
physicals which she underwent from March 1982 to March 1983, 
and indicated in her March 1983 report of medical history 
that she had "caught the bends" during her altitude chamber 
experience in August 1983 (the Board notes that there is no 
reference to "bends," altitude sickness or Caisson disease 
in the available contemporary service medical records).  The 
veteran was found qualified for flying duties subsequent to 
each of the three physicals, and there was no indication in 
the examination reports that any of the conditions complained 
of, other than the prior bleeding in the Eustachian tubes, 
could be related to the veteran's baro-trauma in August 1981.  
A medical profile serial report prepared in December 1984, 
following her transfer from the 67th AEF to the 35th MSES, 
indicates that the veteran was qualified for worldwide duty 
without restriction.

The claims file also contains private medical records from 
The Ohio State University Hospital, dated in November 1985, 
which indicate that she suffered a spontaneous left lung 
pneumothorax and mitral valve prolapse at that time, with no 
immediate precedent trauma.  She remained hospitalized for 
one week, and was discharged with her condition improved, but 
not completely relieved.  In July 1986, the veteran suffered 
another spontaneous left pneumothorax, and was hospitalized 
at St. Ann's Hospital, Westerville, Ohio.  This was treated 
by thoracentesis, and the veteran was released after three 
days.  There is no indication in either hospital report that 
the veteran's pneumothorax could have been related to her in-
service baro-trauma, and no further pneumothorax has occurred 
since the July 1986 episode.

The veteran received her initial VA physical examination at 
the VA Outpatient Center (VAOPC) in Columbus, Ohio, in April 
1995, shortly after filing her claim.  Her chief complaints 
were reported to be ear and joint pain and pulmonary 
problems, although she also complained of occasional chest 
pain and pressure when she was anxious or during cold 
weather.  With respect to her ear condition, the veteran 
reported ear problems since her altitude chamber exposure in 
1981, including ringing in the ears.  She reported sharp, 
constant pain continuously since 1981, but advised that she 
had not seen any doctors for the condition.  She advised that 
pain was exacerbated by loud noises and caused difficulty 
eating and headaches.  The veteran complained of pain when 
the examiner pulled on her external ear to begin the 
examination.  However, the external canal was found to be 
patent, tympanic membranes showed good light reflex and there 
were no effusions or redness.  The mastoid was non-tender to 
palpation.  There was no active ear disease present and no 
infection noted in the inner ear.  The veteran also reported 
dizziness, which the examiner associated with tinnitus.  This 
was the sole diagnosis offered.

During the orthopedic portion of the examination, the veteran 
reported bilateral knee and elbow pain, again dating to her 
altitude chamber exposure.  The veteran stated that she was 
unable to walk without experience severe pain.  A physical 
examination showed no evidence of swelling or deformity of 
either the elbow or knee, and there was no effusion or 
instability of the knee noted.  "Minimal" crepitation of 
the knee occurred with bending.  X-rays and rheumatoid factor 
testing was reported to be negative, and the examiner's 
diagnosis was non-arthritis knee pain.  No relationship to 
active service was reported.

The veteran's respiratory examination reviewed her medical 
history substantially as set forth above, with additional 
information provided by the veteran concerning gas chamber 
training which reportedly took place in September 1983.  The 
veteran advised that she and other unit members were placed 
in a chamber with full mask protection, then required to 
remove the masks and recite some personal information.  After 
being exposed to the gas, the veteran experience "burning" 
in her chest and coughing.  These symptoms reportedly 
resolved after several days with no significant problems.  
The veteran also reported that she smoked cigarettes, but did 
not inhale.  The veteran was noted to be in no respiratory 
distress at the time of her examination, with no dyspnea or 
cough.  Lungs were clear with good air movement, and there 
were no crackles, rhonchi or wheezes.  Other respiratory 
aspects were also reported to be normal.  Chest X-rays 
revealed suture material at the apex of the left lung 
consistent with her prior treatment for pneumothorax, and 
there was minimal apical scarring at the apex of the right 
lung.  The examiner advised that there were no objective 
findings of significant pulmonary disease.  Pulmonary 
function testing (PFT) was also performed, which was 
described as essentially normal with questionable early small 
airways disease of unclear clinical significance, and 100% 
normal room air oxygenation.  The examiner concluded that he 
could define no specific pulmonary disease in the veteran.  

The veteran submitted a statement on her VA form 9, received 
by the RO in October 1995.  In the statement, she continued 
to maintain that she suffered from constant ear pain and 
joint pain, dating to her altitude chamber testing.  In 
addition, she reported that she was told by doctors at the 
Ohio State University Hospital and St. Ann's Hospital that 
she had blistering in both lungs, and the bursting of these 
blisters was the cause of her pneumothoraces.  She suggested 
that, apparently when my chest was burning [as the result of 
gas chamber testing], blisters were forming on my lungs."  A 
letter received from the veteran in February 1997 and her 
testimony at hearing before RO personnel in May 1997 
essentially restate this information.

In November 1998, following the record development required 
by the Board's February 1998 remand, the veteran received 
another medical examination at the VA Medical Center (VAMC) 
in Cleveland, Ohio.  This included separate respiratory, ear 
and orthopedic examinations.  All examiners reviewed the 
veteran's prior medical history as noted above, and the 
veteran's claims file, and the veteran essentially repeated 
her prior complaints.  The veteran also reported that 
hemoptysis, or coughing up blood, had occurred about two 
years prior.  The respiratory examiner specifically reviewed 
the history of the prior pneumothoraces, noting the veteran's 
report of "blisters" on the lungs.  Upon examination the 
veteran was reported to be breathing comfortably, with no 
distress, wheezing, rhonchi or crackles.  Other external 
objective signs related to respiration were also reportedly 
normal.  Chest X-rays were reportedly normal, other than for 
the left apical surgical residuals, and PFTs showed normal 
results.  Exercise testing indicated a resting baseline of 98 
percent oxygen saturation with a  pulse of 95 beats per 
minute, and a result of 97 percent saturation with a pulse of 
125 beats per minute after walking 12 minutes.  The examiner 
diagnosed spontaneous pneumothorax in 1985 and 1986 without 
obvious injury, which he concluded could not be determined to 
be related to the baro-trauma experience by the veteran 
during her altitude chamber testing in 1981.  He also found 
no residuals which would be characteristic of gas chamber 
exposure.  The examiner characterized the single episode of 
hemoptysis reported by the veteran as "self-limiting," most 
likely related to a bronchitis, and not to altitude or gas 
chamber exposure.  The examiner also concluded that the 
veteran's "mild" symptoms of dyspnea did not correspond to 
any physiologic data obtained from the PFT, and concluded 
from the significant heart rate increase after walking that 
an element of poor fitness was involved.  He advised the 
veteran that she should begin an exercise regimen.


The veteran's audiological examination included pure tone 
threshold testing, with results in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
5
10
15
LEFT
15
15
10
5
10

This represents a threshold average of 11 for the right ear 
and 10 for the left ear at 1000, 2000, 3000 and 4000 Hertz.  
Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 100 percent in the left ear.  
The veteran's report of constant bilateral tinnitus was also 
noted, and the audiologist offered an opinion that it was at 
least as likely as not that this tinnitus was related to the 
baro-trauma of the ears that the veteran experienced during 
her altitude chamber testing.  An examination of the 
veteran's ears by a physician revealed normal conditions in 
all respects, with no evidence of infection.  He also noted 
the "essentially normal" hearing test.  The only diagnosis 
offered by the physician was subjective complaints of 
tinnitus and pain in the ears.  He stated that it was "very 
hard to determine whether this was related to the event in 
the service."

The orthopedic examiner likewise reviewed the veteran's prior 
history of joint complaints and the claims file, noting her 
reports of constant pain in the elbows and knees "[o]ver the 
past 17 years."   Examination of the elbow demonstrated full 
range of motion with no popping or snapping, but with some 
pain and tenderness at the extremes of motion.  There was 
good arm strength, and no swelling or deformity noted.  The 
knees also demonstrated "excellent motion" from 0 to 140 
degrees of flexion, but with patellofemoral pain, popping and 
crepitation on motion.  There was no joint line pain or 
effusion, but there was pain at extremes of motion, 
especially around the patellofemoral joint.  Both knees were 
stable.  The examiner diagnosed bilateral elbow strain and 
patellofemoral syndrome (PFS) of the knees.  The examiner 
reported that he could not make any determination as to the 
specific etiology of the knee or elbow pain and consequently 
could "not make any determination on the relationship 
between those symptoms and her 1981 injury."

Subsequent to this examination, the RO issued a rating 
decision in March 1999 granting service connection for 
tinnitus, and that issue was removed from appellate status.  
The denials of the remaining claims for service connection 
were continued, and are the subject of this appeal.  In April 
1999, the veteran sent a letter to the RO which alleged in 
part that an orthopedic physician was not the appropriate 
specialist to have examined the veteran for her complaints of 
joint pain allegedly related to the bends or other residuals 
of her altitude chamber exposure.  She stated her belief that 
a physician qualified as a flight surgeon would be competent 
to properly diagnose this condition.  She also expressed 
disagreement with the RO's assignment of a 10 percent rating.  
The RO issued a statement of the case on this issue and 
scheduled a hearing for the veteran.  This became the subject 
of some later confusion when the veteran indicated that she 
did not desire a hearing on the issue of an increased rating 
for tinnitus only, and in December 1999, the Board was 
constrained to remand the claim to the RO for a further 
hearing on all issues before RO personnel after clarifying 
the intent of the veteran's hearing request.

Service Connection for Hearing Loss and a Respiratory 
Disorder

The general law governing service connection provides that VA 
may pay compensation for "disability resulting from personal 
injury or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service."  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2000).  However, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

Service connection for a condition may also be granted under 
38 C.F.R. § 3.303(b) where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period, and that the 
condition still exists.  The evidence must be from a medical 
professional unless it relates to a condition which, under 
the Court's prior holdings, lay observation is competent to 
establish the existence of the disorder.  If a condition is 
deemed not to have been chronic, service connection may still 
be granted if the disorder is noted during service or a 
presumptive period, continuity of symptomatology is shown 
thereafter, and competent evidence (medical or lay) links the 
veteran's present condition to those symptoms.  Id.; Savage 
v. Gober, 10 Vet.App. 488, 495-497 (1997).  To establish 
service connection for a chronic condition, the veteran need 
not present medical evidence of a diagnosis of the chronic 
condition during service or within any applicable presumptive 
period.  "[T]here need only be symptomatology which, in 
retrospect, may be identified as manifestations of the 
chronic condition. . . ."  Cook v. Brown, 4 Vet.App. 231, 
237 (1993).

With respect to her claim for service connection for hearing 
loss and a respiratory disorder, the Board finds that the 
veteran's claim must be denied because of the absence of 
evidence of a disability.  As noted above, VA may only pay 
compensation for disabilities.  See, e.g., 38 U.S.C.A. 
§§ 1110, 1117, 1131; 38 C.F.R. §§ 3.303; cf. 38 U.S.C.A. 
§ 1153 (showing of aggravation requires an increase in 
disability).  The United States Court of Appeals for Veterans 
Claims ("Court") has indicated it will rely on the 
definition of disability contained in 38 U.S.C.A. § 1701(1), 
which states: "The term 'disability' means a disease, 
injury, or other physical or mental defect."  See Allen v. 
Brown, 7 Vet.App. 439, 444 (1995).  However, the Court has 
limited this definition of disability "to refer to 
impairment of earning capacity due to disease, injury, or 
defect, rather than to the disease, injury, or defect 
itself."  Allen, 7 Vet.App. at 448 (emphasis added).  See 
also 38 C.F.R. § 4.1 (disability ratings reflect "average 
impairment in earning capacity").

With respect to the veteran's claimed hearing loss, VA will 
consider impaired hearing to be a disability only when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2000).  The veteran's audiological testing indicates that 
she does not fall within these criteria.  The veteran's 
respiratory examinations and testing also fail to show 
evidence of any disability, with both PFTs being 
characterized as essentially normal, and no evidence on 
examination of any current respiratory pathology.  Since 
there is not evidence of any current respiratory or impaired 
hearing disability, service connection for those conditions 
must be denied.  See 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 
3.385.

Service Connection for Spontaneous Left Pneumothoraces

Medical evidence clearly indicates that the veteran suffered 
two spontaneous left pneumothoraces, in 1985 and 1986, more 
than three years following her release from active duty.  
Service administrative records further indicate that neither 
episode occurred during any period of annual training, active 
duty training or inactive duty training (none of these types 
of duty were performed at any time after March 1985).  As 
noted above, neither of the records of hospitalization 
associated with these episodes suggested an etiology, nor was 
there an indication of any relationship to the veteran's 
active military service.  The veteran has reported that she 
was told by physicians that the pneumothoraces were the 
results of blisters on the interior of the lung, which she 
suggests were initially generated by her exposure to gas in a 
gas chamber training exercise in 1983.  However, neither the 
1985 or 1986 discharge summaries report any type of 
blistering in the lung.  The veteran's lay testimony is not 
competent to prove a matter requiring medical expertise such 
as the etiology of a condition. See Jones v. Brown, 7 
Vet.App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet.App. 
492, 494-5 (1992).  In addition, the veteran's hearsay 
account of her physicians' statements, "filtered as it [they 
are] through a layman's sensibilities, [are] simply too 
attenuated and inherently unreliable to constitute 'medical' 
evidence."  See Robinette v. Brown, 8 Vet.App. 69, 77 
(1995).  In addition, the veteran's report of blistering 
having occurred in her lungs following gas chamber training 
is her own surmise, unsupported by any medical finding.  
Since there is no competent evidence which establishes a link 
between the veteran's pneumothoraces and her active duty, 
service connection must be denied.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.

Service Connection for Otalgia

In analyzing the veteran's claim for service connection for 
otalgia, the Board first notes that medical evidence is not 
required to substantiate her complaints of ear pain.  
Laypersons may not offer medical diagnoses, but this does not 
prevent them from offering competent, probative testimony 
related to their observation of the apparent physical 
manifestations of a condition, particularly where continuity 
of symptomatology is at issue.  See Falzone v. Brown, 8 
Vet.App. 398, 403 (1995).  The veteran's husband has also 
testified (in May 1997) as to her ear pain, and her inability 
to ride in a convertible automobile due to increased pain 
caused by the wind.  The veteran has indicated that the ear 
pain began simultaneously with the altitude chamber baro-
trauma in November 1981.  However, the available service 
medical treatment and examination records subsequent to 
November 1981 do not show complaints of ear pain.  The notes 
of the examining physician at her March 1982 flight physical 
indicate that she had "problems [with] Eustachian tubes 
after going through altitude chamber - has seen the flight 
surgeon.  OK now."  The veteran denied any ear, nose or 
throat trouble on an October 1982 report of medical history, 
and no ear problems were noted on a flight physical performed 
at that time. In March 1983, more than a year following her 
release from active duty, the veteran reported ear problems, 
but she discussed only the bilateral Eustachian tube 
hemorrhage, and did not refer to any pain.  Her ears were 
found to be normal on the flight physical conducted at that 
time.  The Valsalva Maneuver was performed at each of the 
three in-service flight physicals, apparently without 
production of any pain.  As noted above, the veteran's 
December 1984 profile found her medically qualified without 
restriction, including as to hearing and ear defects.  At her 
April 1995 VA physical, the veteran stated that she had seen 
no doctors for her ear pain, despite her reports of sharp, 
constant pain continuously since 1981.  Based on this record, 
the Board finds that the veteran's ear pain was not manifest 
during service or within one year thereafter, nor can her 
symptomatology said to be continuous since service.

However, the veteran has consistently reported ear pain since 
filing her claim in February 1995, and her subjective reports 
of pain, supported by her husband's testimony, are credible.  
Although otalgia is not a condition listed in VA's rating 
schedule, it may still be considered a disability provided 
that some functional impairment can be demonstrated.  See 
Allen, 7 Vet.App. at 448; 38 C.F.R. § 4.1; c.f. 38 C.F.R. 
§ 4.20.  In this regard, the veteran's testimony at her May 
1997 and March 2000 hearings before the RO indicate that her 
ear pain may increase at times at work, when she encounters 
loud noises or when air conditioning is turned up, but does 
not indicate that it creates any impairment in her ability to 
perform her work as an accountant.  This conclusion is 
further supported by the veteran's statements that, to the 
extent she suffers from ear pain, it has been constant since 
her active duty service.  The evidence indicates that the 
veteran's ear complaints were not of any clinical 
significance and did not interfere with the performance of 
her duties as an aeromedical technician in the Air Force.  
Both the April 1995 and November 1998 VA examination reports 
show no indication of any pathology consistent with the 
veteran's reports of ear pain.  Because any pain experienced 
by the veteran does not appear so significant as to create 
any impairment of earning capacity, the Board finds that no 
disability exists, for VA compensation purposes.  See Allen, 
7 Vet. App. at 448.  Accordingly, the veteran's claim for 
service connection must be denied.  See 38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303. 

Service Connection for Joint Pain

The veteran's service medical records contain ongoing 
complaints of knee and elbow pain, dating to at least January 
1982, shortly after the veteran's altitude chamber test, and 
noted on all of the veteran's reports of medical histories 
provided at the times of her flight physicals.  The veteran 
has testified that this pain continued without interruption 
following service, and there is no evidence to the contrary.  
The veteran's April 1995 and November 1998 VA medical 
examinations also note her subjective reports of pain, with 
no evidence of significant arthritic changes and a negative 
result from a rheumatoid factor test.  Range of motion of 
both knee and both elbow joints is reportedly full or normal, 
but with pain experienced at the extremes of motion in both 
cases.  The most current diagnoses offered for the veteran's 
conditions are bilateral elbow strain and PFS of the knees.  

As noted above, service connection may be granted where 
evidence shows that a disorder was noted during service, 
continuity of symptomatology is shown thereafter, and 
competent evidence (medical or lay) links the veteran's 
present condition to those symptoms.  38 C.F.R. § 3.303(b); 
Savage, 10 Vet. App. at 495-497 (1997).  In the veteran's 
case, continuity of symptomatology has been demonstrated, and 
the November 1998 VA examiner's report indicates that he is 
unable to make a determination as to the etiology of the 
veteran's knee and elbow pain and, consequently, cannot say 
whether her current symptoms are related to her November 1981 
baro-trauma.  However, the Board notes that the testimony of 
the veteran, together with the medical evidence of record, 
indicates that there has been no intercurrent trauma or 
disease which could account for any of the symptoms, and the 
symptoms do not appear to have changed in character since the 
veteran's active military service.

Because the evidence is balanced and a reasonable doubt 
exists as to a material issue, i.e., the linkage of the 
veteran's current knee and elbow symptoms to her in-service 
complaints, the Board finds that it is required to apply the 
evidentiary equipoise rule, which mandates that where, the 
benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet.App. 49, 54 (1990).  Accordingly, service 
connection for bilateral patellofemoral syndrome and 
bilateral elbow strain must be granted.



ORDER

Service connection for hearing loss, otalgia, spontaneous 
left pneumothoraces and a respiratory disorder is denied.

Service connection for bilateral patellofemoral syndrome and 
bilateral elbow strain is granted.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

